CUSHING, J.
John Scanlon brought an action against Harry H. Shafer for malicious prosecution.
The amended petition recites: “the defendant falsely and maliciously and without reasonable or probable cause advised, induced, and persuaded his client, one Charles E. Kile, to swear out a -warrant, against plaintiff in the Police Court Branch of the Municipal Court of Cincinnati.
• The record is undisputed that the affidayjt sworn to by Kile was made out by the Prosecuting Attorney of the Police Court of the City of Cincinnati, and it was under that affidavit and a warrant issued in pursuance thereto that Scanlon was arrested.
The Court of Common Pleas, at the conclusion of the plaintiff’s case, instructed a verdict for the defendant.
Under the facts as stated, we find no prejudicial error in the record, and the judgment will, therefore, be affirmed.
ROSS, PJ, and HAMILTON, J, concur.